Exhibit 10.1
[Letterhead of GasRock Capital LLC]
September 23, 2008
Via Overnight Delivery
BPI Energy, Inc.
Attn: James G. Azlein, President
30775 Bainbridge Road, Suite 280
Solon, Ohio 44139

         
 
  Re:   Advancing Term Credit Agreement dated as of July 27, 2007 (as amended by
the First Amendment dated November 29, 2007, and as further amended from time to
time, the “Credit Agreement”), among BPI Energy, Inc., as borrower (“Borrower”),
and GasRock Capital LLC, as lender (“Lender”)

Gentlemen:
     Reference is made to the Credit Agreement. Capitalized terms used but not
defined in this letter have the meanings given them in the Credit Agreement.
     Borrower has failed to comply with the following covenants and agreements
which has resulted in the occurrence of certain Defaults and Events of Default
under the Credit Agreement (the “Existing Defaults”):

  1.   Borrower’s failure to replace James E. Craddock with another manager
acceptable to Lender within 90 days from Mr. Craddock’s official separation date
of March 31, 2008, as required by Section 10.1(l) of the Credit Agreement.    
2.   Borrower’s failure to prevent its adjusted current liabilities from
exceeding its adjusted current assets, as required by Section 7.2(s) of the
Credit Agreement for any period ending prior to the date of this letter.     3.
  Borrower’s failure to pay all indebtedness due to Superior Well Services, Inc.
and other creditors within 60 days after its due date, as required by Section
7.1(k) of the Credit Agreement.     4.   Borrower’s failure to use Discretionary
D&A Loans proceeds only for uses approved by Lender, as required by Sections 2.1
and 2.8 of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



BPI Energy, Inc.
September 23, 2008
Page 2 of 5
     In addition, as we have discussed, that certain Coal Bed Gas Lease, dated
May 22, 2008, by and between Western Fuels-Illinois, Inc., as lessor, and BPI
Energy, Inc., as lessee (the “Additional Lease”), recorded by that certain
Memorandum of Coal Bed Gas Lease in the Official Public Records of Saline
County, Illinois at Book 1938/Page 156-159, is part of the Collateral pursuant
to the terms of the Credit Agreement and the Security Documents. It is an
additional Event of Default if Lender does not have a perfected first priority
Lien on any part of the Collateral. Furthermore, any disposition of the
Additional Lease or other Collateral (including without limitation the granting
of any lien or other security interest) without Lender’s express written consent
is prohibited under Section 7.2(a) of the Credit Agreement (and other terms of
the Security Documents) and would constitute an Event of Default under the
Credit Agreement. For the purposes of perfecting Lender’s interest in the
Additional Lease, please execute (and have notarized) the enclosed Mortgage,
Security Agreement, Financing Statement and Assignment of Production and
Revenues (the “Additional Mortgage”) covering the Additional Lease and return it
to my attention in the enclosed federal express envelope immediately upon
receipt of this letter.
     Borrower has requested that Lender forbear from exercising its rights and
remedies under the Loan Documents in connection with the Existing Defaults until
January 30, 2009 (or until March 31, 2009 if Borrower meets certain requirements
set out below), and also to forbear from exercising its rights and remedies
under the Loan Documents in connection with the following potential Defaults and
Events of Defaults (the “Potential Future Defaults”) until January 30, 2009 (or
until March 31, 2009 if Borrower meets certain requirements set out below):

  1.   Borrower’s potential failure to prevent its adjusted current liabilities
from exceeding its adjusted current assets, or to prevent its Loan to Value
Ratio to exceed 1.0 to 1.0 as required by Section 7.2(s) of the Credit Agreement
for any period ending after the date of this letter.     2.   Net Revenue
attributable to Proved Reserves becomes insufficient to fully amortize the Loans
as required by Section 10.1 (b) of the Credit Agreement.     3.   Borrower’s
potential failure to pay the full amount of accrued and unpaid interest at the
Pay Rate as required by Section 2.6(b) of the Credit Agreement between the date
of this letter and January 30, 2009.

Item 3 of the definition of Potential Future Defaults above shall be included in
definition of Potential Future Defaults only if 100% of the Net Revenue for each
month is applied to pay accrued and unpaid interest at the Pay Rate. Any
remaining accrued and unpaid interest shall be capitalized and added to the
principal under the Note.
     During the period that Lender has agreed to forbear with respect to the
Existing Defaults and the Potential Future Defaults, provided that no other
Default or Event of Default has

 



--------------------------------------------------------------------------------



 



BPI Energy, Inc.
September 23, 2008
Page 3 of 5
occurred, the term “Pay Rate” in the Credit Agreement shall mean “an annual
fixed rate equal to 4% through January 30, 2009, and 8% thereafter.”
     During the period that Lender has agreed to forbear with respect to the
Existing Defaults and the Potential Future Defaults, provided that no other
Default or Event of Default has occurred, the term “Initial Termination Date” in
the Credit Agreement shall mean “March 31, 2009.”
     Effective upon Lender’s receipt of
     (a) an original executed and notarized Additional Mortgage from Borrower
covering the Additional Lease, and
     (b) the consent of Borrower, represented by its signature below, to amend
the Credit Agreement to provide for a $200,000 forbearance fee (the “Forbearance
Fee”) from Borrower to Lender, and to add such Forbearance Fee amount to the
principal amount against the Note,
Lender agrees to forbear from exercising any rights and remedies under the Loan
Documents solely in connection with the Existing Defaults and the Potential
Future Defaults until January 30, 2009.
     Effective upon Lender’s receipt of, on or before January 30, 2009,
     (a) a fully executed, binding and definitive agreement acceptable to Lender
in its sole discretion with Blue Source, LLC or another party acceptable to
Lender for the sale of all or part of the Delta Properties in an amount
sufficient to pay all of the Obligations on or before March 31, 2009, or
     (b) a fully executed, binding and definitive agreement reasonably
acceptable to Lender with a party acceptable to Lender which provides for
financing to Borrower in an amount sufficient to pay all of the Obligations on
or before March 31, 2009,
Lender agrees to forbear from exercising any rights and remedies under the Loan
Documents solely in connection with the Existing Defaults and Potential Future
Defaults until March 31, 2009.
     The foregoing agreements to forbear shall not be construed to waive
Borrower’s compliance with all other covenants, obligations, restrictions and
agreements in the Credit Agreement and other Loan Documents.
     The parties agree that the Forbearance Fee will be advanced as a Loan under
the Credit Agreement and added to the principal amount against the Note, and
that this letter shall serve as a Request for Commitment in connection with the
Forbearance Fee.

 



--------------------------------------------------------------------------------



 



BPI Energy, Inc.
September 23, 2008
Page 4 of 5
     Borrower agrees that the proceeds received by Borrower arising directly or
indirectly from any claim, settlement, lawsuit, litigation or other proceeding,
including without limitation the following litigation:

  (a)   Case No. 07-CV-186-DRH; BPI Energy, Inc., et. al. v. IEC (Montgomery),
LLC, et. al.; In the United States District Court for the Southern District of
Illinois,

  (b)   Case No. 07-CH-20; ICG Natural Resources, LLC v. BPI Energy, Inc, et.
al.; In the Circuit Court of the Twentieth Judicial Circuit, Perry County,
Illinois,

shall be immediately applied (a) first against any outstanding and unpaid fees
that are owed by Borrower as of the date of this letter to Thompson Hine LLP,
and (b) second against the outstanding principal under the Note (including
capitalized interest thereunder). Borrower further agrees that the foregoing
agreement shall constitute a covenant under the Credit Agreement for all
purposes and any non-compliance shall result in an immediate Event of Default
under the Credit Agreement. For the purpose of clarity, the parties acknowledge
that the foregoing agreement shall no longer apply if the Obligations are
otherwise paid in full.
     This letter is only intended to operate as a limited forbearance and
agreement between the parties. This letter is not intended to operate as a
waiver of rights and remedies and does not constitute or operate as (a) a waiver
of (or a consent to) any existing Default or Event of Default (including without
limitation the Existing Defaults), or any other violation of or noncompliance
with any provision of the Credit Agreement or any Loan Document, (b) an
agreement to waive any future Default or Event of Default (including without
limitation the Potential Future Defaults), (c) a waiver of Lender’s right to
insist upon strict compliance with each term, covenant, condition and provision
of the Credit Agreement or the other Loan Documents, or (d) an admission by
Borrower of any existing Default or Event of Default. Lender reserves any and
all rights and remedies under the Loan Documents at law and in equity. Any
single or partial exercise by Lender of any right or remedy shall not preclude
any other or further exercise of any available right or remedy. Borrower
releases Lender from any liability for actions or failures to act in connection
with the Loan Documents prior to the date of this letter.
     If Borrower understands and accepts the provisions set forth in this
letter, please execute and return one counterpart of this letter and the
Additional Mortgage to Lender to the attention of Mr. Marshall Lynn Bass by
facsimile at (713) 300-1401 and in the enclosed overnight delivery envelope.
This letter and the forbearance offered under this letter will not be effective
if (a) Lender has not received an original executed counterpart of this letter
and (b) the other conditions to the effectiveness of the forbearance have not
been satisfied, by October 1, 2008.
[Signatures on following page]

 



--------------------------------------------------------------------------------



 



BPI Energy, Inc.
September 23, 2008
Page 5 of 5
Very truly yours,
GASROCK CAPITAL, LLC

         
By:
  /s/ Scott W. Johnson    
 
 
 
Scott W. Johnson    
 
  Principal    

Accepted and agreed to this 25th day of September, 2008.
BORROWER:
BPI ENERGY, INC.,
a Nevada corporation

         
By:
  /s/ James G. Azlein    
 
 
 
James G. Azlein    
 
  President    

 